Citation Nr: 1618055	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a claim for an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 28, 2012.

2.  Entitlement to service connection for myasthenia gravis (MG) to include as secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that granted service connection for PTSD and assigned an initial 50 percent disability rating, effective July 12, 2007.  This rating decision also denied the Veteran's claim of service connection for myasthenia gravis (MG).

By rating action dated in May 2010, the RO increased the disability rating for the service-connected PTSD to 70 percent, effective from December 28, 2009.

In an October 2011 decision, the Board determined that the Veteran's PTSD warranted a 70 percent disability rating for the entire rating period since July 12, 2007 (date of receipt of claim).  In February 2014, the Board entered a decision denying, in part, the Veteran's claim for an increased initial rating in excess of 70 percent from October 21, 2011 to January 28, 2012.  The February 2014 Board decision noted that in a September 2012 Supplemental Statement of the Case (SSOC), the AMC determined that the service-connected PTSD warranted a 100 percent disability rating, effective January 28, 2012.  In an October 2012 statement, the Veteran expressed his disagreement with this decision, specifically contending that he should be entitled to a 100 percent disability rating for the period prior to January 28, 2012.  The February 2014 Board decision stated that the October 2011 Board decision was not timely appealed by the Veteran.  As such, the Board indicated it considered only the period from October 12, 2011 to January 28, 2012 on appeal.

In June 2014, the Board denied the Veteran's claim for MG.  

The Veteran appealed both the February 2014 and June 2014 Board decisions to the Court of Appeals for Veterans' Claims (Court).  

By Court order dated March 2015, the February 2014 and June 2014 Board decisions were consolidated.

In December 2015, a Joint Motion for Partial Remand (JMR) was entered, vacating the portion of the February 2014 Board decision that denied the claim to an initial rating in excess of 70 percent for PTSD from October 21, 2011 to January 28, 2012 and the June 2014 Board decision which denied the claim for service connection for MG.  

The JMR further noted that the parties had agreed to settle the claim for service connection for sleep apnea and filed a separate Joint Motion to Terminate that portion of the Veteran's Court appeal, which was granted in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2015 JMR noted that June 2014 Board decision provided an inadequate statement of reasons or bases for denying the claim for service connection for MG, as it overstated the January 2012 VA examiner's report with regard to whether there was no aggravation of the Veteran's MG by his PTSD.  The JMR noted that while the Board had stated the examiner was "not able to find data supporting the notion that PTSD either caused or permanently worsened" the MG, the January 2012 VA examiner provided no opinion as to whether there was aggravation of the MG by PTSD.  The JMR stated that remand was warranted to provide the Veteran an adequate VA examiner's opinion.

The JMR further noted that the February 2014 Board decision limited the Veteran's appeal for an increased initial rating claim in excess of 70 percent for PTSD to the period from October 21, 2011 to January 28, 2012 because the Veteran did not appeal the Board's October 2011 decision awarding him a 70 percent rating effective July 12, 2007.  However, the Veteran subsequently received notice that he was scheduled for a psychological examination in January 2012.  Further, September 2012 and November 2012 SSOCs dated after the 120-day period indicated that the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD prior to January 28, 2012 was on appeal, but did not indicate that the appeal was limited to the period beginning October 21, 2011, and did not go back to 2007.  As such, the JMR stated that the Veteran relied upon statements of the Board and VA during and after the 120 day period that caused him to believe his claim of entitlement to an initial disability rating in excess of 70 percent for PTSD prior to January 28, 2012, including the period before October 21, 2011, was still on appeal.  The JMR stated that remand is warranted for the Board to address whether the Veteran was provided fair process in regard to this claim.

The Board notes that since the November 2012 SSOC, the RO has not adjudicated the issue of an increased rating for PTSD prior to January 2012.  Since then, relevant records have been associated with the claims file, including the Veteran's Social Security Administration records.  As such, a remand for an additional SSOC is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records since they were last associated with the claims file and associate them with the claims file.  Obtain all private treatment records identified by the Veteran.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the full extent possible, schedule the Veteran for a VA examination conducted by an appropriate medical provider in regard to the Veteran's PTSD and its impact, if any, on his myasthenia gravis (MG).

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's MG was proximately caused by his PTSD, to include medications taken for PTSD?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's MG has been aggravated by PTSD, to include by medications taken for the PTSD? 

The term "aggravation" means a permanent worsening of a disability beyond its natural progression as opposed to temporary exacerbations of symptoms.

If the physician finds that the Veteran's MG has been aggravated by PTSD, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the MG prior to aggravation by the PTSD or medications.  See 38 C.F.R. § 3.310 (2015).

The examiner should provide a complete rationale for any opinion provided, addressing the question both on a cause and aggravation basis.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  For each claim, review all evidence especially that associated with the claims file after the latest RO adjudication, including SSA records.

4.  After the above is complete, readjudicate the Veteran's claims for service connection for MG and increased rating for PTSD in excess of 70 percent prior to January 28, 2012.  If a complete grant of the benefits requested is not granted, issue a SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

